Case: 1:16-cv-00643-MRB-MRM Doc #: 36 Filed: 03/26/19 Page: 1 of 2 PAGEID #: 4391




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                CINCINNATI DIVISION

RICARDO WOODS,                              :              Case No. 1:16cv643
                                                           Judge Barrett
       Petitioner,                          :

V.                                          :

WARDEN, SOUTHEASTERN                        :
CORRECTIONAL INSTITUTION,
                                            :
       Respondent.

                     ______________________________________________

                           PETITIONER’S NOTICE OF APPEAL
                     ______________________________________________

       Comes now Petitioner, by and through the undersigned attorney, and hereby gives notice

of his appeal of this Court’s March 22, 2019 Order granting relief from judgment to Respondent

and of this Court’s March 29, 2018 Order denying Petitioner’s petition for habeas corpus.

                                            Respectfully submitted,

                                             /s/ Jennifer M. Kinsley
                                            JENNIFER M. KINSLEY (Ohio Bar No. 0071629)
                                            Kinsley Law Office
                                            Post Office Box 19478
                                            Cincinnati, Ohio 45219
                                            513.708.2595
                                            Kinsleylawoffice@gmail.com
                                            Counsel for Petitioner Ricardo Woods
Case: 1:16-cv-00643-MRB-MRM Doc #: 36 Filed: 03/26/19 Page: 2 of 2 PAGEID #: 4392




                               CERTIFICATE OF SERVICE

       I hereby certify that an exact copy of the foregoing document was provided to all counsel

of record via the Court’s CM/ECF system on the 26th day of March, 2019.


                                             /s/ Jennifer M. Kinsley
                                            JENNIFER M. KINSLEY (Ohio Bar No. 0071629)
